DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
To make the record clear, Examiner notes that there is no need for rejoinder, because the withdrawn claims have all been canceled.

Allowable Subject Matter
Claims 1-3, 5-11, 13-14, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "A method for determining a rheological characteristic of a fluid used in a subsurface operation, the method comprising: ... creating a model ... based on the first temperature value and the second temperature value, the ... four first pressure values, the ... four second pressure values, and the at least one of the first flow rate value and the first flow velocity value, wherein the model is temperature dependent; determining the rheological characteristic of the fluid in a second fluid circuit, the determination comprising: measuring a third temperature value, and ... one of a second flow rate value and a second flow velocity value of the fluid in the second fluid circuit, and calculating the rheological characteristic of the fluid ...  based on the model employing the third temperature value and the ... one of the second flow rate value and the second flow velocity value", in combination with the remaining claim elements as set forth in claim 1, and claims 2-3, 5-11, 13-14, and 21 depending therefrom.
The prior art does not disclose or suggest, "wherein the first fluid circuit comprises a first fluid passage and a second fluid passage fluidly connected to the first fluid passage ... wherein the first and the second pressure sensors are separated by a first separation length along the first fluid passage, and the third and the 
The prior art does not disclose or suggest, "A method for determining a rheological characteristic of a fluid used in a subsurface operation, the method comprising: ... creating a model ...  based on the first temperature value, the ... four pressure values, and the ... one of the first flow rate value and the first flow velocity value, wherein the model is a Herschel-Bulkley equation; determining the rheological characteristic of the fluid in a second fluid circuit, the determination comprising: measuring a second temperature value, and ... one of a second flow rate value and a second flow velocity value of the fluid in the second fluid circuit, and calculating the rheological characteristic of the fluid ... based on the model employing the second temperature value and the ... one of the second flow rate value and the second flow velocity value", in combination with the remaining claim elements as set forth in claim 27, and claim 28 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks, filed 10/26/21, with respect to the previous art rejection have been fully considered and are persuasive.  The art rejection has been withdrawn. 
Regarding Applicant’s remarks on pages 7-9 of the reply, Examiner agrees that the amendment overcomes the rejection of independent claim 1.
Regarding Applicant’s remarks on pages 9-10 of the reply, Examiner agrees new independent claims 22 and 27 are allowable, reciting subject matter similar to that previously indicated allowable.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852